Citation Nr: 1711567	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease prior to July 31, 2015, and 20 percent thereafter.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to April 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  An October 2006 rating decision granted service connection for lumbar spine degenerative disc disease and assigned a 10 percent rating, effective April 27, 2006.  A July 2014 rating decision continued a 50 percent rating for PTSD.  A September 2015 rating decision denied entitlement to a TDIU.

In December 2014, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease and entitlement to an increased rating in excess of 50 percent for PTSD for further development.  

While the case was in remand status, the RO granted an increased rating of 20 percent for the Veteran's lumbar spine degenerative disc disease and assigned an effective date of July 31, 2015.  See March 2016 Rating Decision.  As the Veteran is presumed to seek the maximum benefit available for a disability, his claim for a higher rating remains viable on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran did not perfect an appeal of the September 2015 rating decision that denied his claim of entitlement to a TDIU, the RO included it as an issue on appeal in the April 2016 supplemental statement of the case (SSOC).  Since the issue of entitlement to a TDIU is "part and parcel" of the Veteran's increased rating claims currently on appeal, the Board will proceed with adjudication of his TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

For the claim seeking an increased initial rating for lumbar spine degenerative disc disease, remand is necessary to provide an additional VA examination.  Disabilities evaluated on the basis of limitation of motion must be assessed on functional impairment, utilizing the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such inquiry is not limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previous VA examinations do not meet these requirements, VA must provide an additional examination.

For the claim seeking an increased rating for PTSD, VA conducted an examination of the Veteran in November 2016.  Subsequent to completing this examination, the AOJ did not issue a SSOC that addressed the findings from this examination.  In February 2017 written argument, the Veteran's representative specifically requested that the Board remand the matters regarding PTSD and TDIU so the AOJ could readjudicate them with consideration of findings from the November 2016 remand.  As such, the Board must specifically remand these claims for issuance of an SSOC that considers evidence added to the record since the April 2016 SSOC.  See 38 U.S.C.A. 7105(e); 38 C.F.R. § 19.37(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from March 2016 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination for his lumbar spine disability.  The electronic claims file must be made available to the examiner.  Following a review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must: 

a)  Determine the current severity of the Veteran's service-connected lumbar spine disability, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those test results.

If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Review the prior lumbar spine examinations and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in September 2006, January 2011, and July 2015, and if not, how they would have differed.  

c)  Determine the nature and severity of any neurological manifestations, to include, but not limited to, any neurological manifestations of the lower extremities or bowel or bladder impairment.

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the matters on appeal, including consideration of any evidence added to the record since the most recent April 2016 SSOC.  If any benefit sought is not granted in full, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

